DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tallman in view of Nguyen.  Tallman discloses in the Figures and specification a lung simulator device comprising an oxygenator (see paragraph [0069]), a simulated lung device (heart lung machine 110 as shown in Fig. 1 and described at e.g. paragraph [0037]), and tubing for ventilating and perfusing the device (see Fig. 1 and paragraph [0043]).  Tallman does not disclose that he simulated lung comprises an inflatable reservoir.  However, this feature is known in the art, as disclosed for example by Nguyen at paragraphs [0002], [0018] and [0022], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.  With respect to claim 2, Tallman discloses that its system is connected to an external pump 119 (see paragraph [0027]), a ventilator (paragraphs [0068-69]), and monitoring equipment 108 (paragraph [0043]).  With respect to claim 4, the provision of a second inflatable reservoir is considered to constitute an obvious duplication of parts having no new or unexpected results under MPEP 2144.04(VI)(B), particularly given that one of ordinary skill in the art would understand that the typical human body has two lungs.  With respect to claim 6, Tallman discloses the provision of an arterial inlet and a venous outlet at paragraphs [0037] and [0043].  With respect to claim 7, the combined teachings of the reference suggest the claim limitations, given that Tallman discloses that its tubing connects the ventilator to its simulated lung device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tallman in view of Nguyen, and further in view of Berry.  Tallman as viewed in combination with Nguyen discloses the claim limitations with the exception of the provision of a permeable membrane oxygenator as recited.  This feature is known in the art, as taught for example at col. 1, line 59 to col. 2, line 2 of Berry, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tallman in view of Nguyen, and further in view of Iaizzo.  Tallman as viewed in combination with Nguyen discloses the claim limitations with the exception of the method steps of passing air through the device, passing perfusate through the tubing as recited, and measuring one or more of the parameters of the perfustate and/or air.  These steps oare known in the art, as taught for example by Iaizzo (see e.g. Fig. 3 and paragraphs [0029] & [0040]), and would have been obvious to one of ordinary skill in the art for the purpose of providing a more comprehensive training method in perfusing a simulated lung. With respect to claim 10, both Tallman (see claim 17) and Iaizzo (paragraph [0024]) teach the use of cannula connections for their tubing apparatuses.  With respect to claims 11 and 12, Iaizzo further discloses at paragraph [0056] the connection of the tubing to the ventilator via a tracheal tube connector.  With respect to claim 13, both Tallman and Iaizzo disclose that their tubing apparatuses are connected to the oxygenator.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tallman in view of Nguyen and Iaizzo, and further in view of Pybus.  Tallman as viewed in combination with Nguyen and Iaizzo discloses or suggests the claim limitations with the exception of the perfusate being water.  This feature is known in the art, as taught for example by Pybus (see paragraphs [0206-07], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.

Response to Arguments
Applicant’s arguments with respect to the previous rejections of the claims have been considered but are moot in light of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
September 26, 2022